UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7212



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM R. TAYLOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-99-368, CA-02-4)


Submitted:   October 10, 2002             Decided:   January 10, 2003


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William R. Taylor, Appellant Pro Se. Brian Ronald Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Raymond Taylor seeks to appeal the district court’s

order dismissing as untimely his motion filed under 28 U.S.C.

§ 2255 (2000). We have reviewed the record and the district court’s

opinion and find no error.    See United States v. Taylor, Nos. CR-

99-368; CA-02-4 (E.D. Va. Aug. 3, 2002).    Accordingly, we deny a

certificate of appealability, 28 U.S.C. § 2253 (2000), and dismiss

the appeal.   We further deny Taylor’s motion to proceed in forma

pauperis on appeal and we also deny his motion to have transcripts

prepared at the Government’s expense because he has failed to show

the existence of a substantial question in accordance with 28

U.S.C. § 753(f) (2000). See also Maloney v. E. I. DuPont de Nemours

& Co., 396 F.2d 939 (D.C. Cir. 1967).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2